

Exhibit 10.1






















FIRST FINANCIAL BANCORP.
2020 STOCK PLAN






i



--------------------------------------------------------------------------------






TABLE OF CONTENTS
Section 1. ESTABLISHMENT, DURATION AND PURPOSE    1
1.1Establishment and Duration of the Plan    1
1.2Term of the Plan    1
1.3Purposes of the Plan    1
Section 2. DEFINITIONS    1
2.1Award    1
2.2Award Agreement    1
2.3Board    1
2.4Cause    1
2.5Change in Control    2
2.6Code    2
2.7Committee    3
2.8Disability    3
2.9Effective Date    3
2.10Employee    3
2.11Exchange Act    3
2.12Exercise Price    3
2.13Fair Market Value    4
2.14First Financial    4
2.15Good Reason    4
2.16ISO    4
2.17Non-Employee    4
2.18NQO    4
2.19Option    4
2.20Option Agreement    4
2.21Parent Corporation    4
2.22Participant    4
2.23Plan    4
2.24Performance Period    5
2.25Restricted Stock    5
2.26Retirement    5
2.27Securities Act    5
2.28Stock    5
2.29Stock Agreement    5
2.30Stock Appreciation Right or SAR    5
2.31SAR Agreement    5
2.32Stock Unit or Stock Units    5
2.33Subsidiary    5
Section 3. SHARES RESERVED UNDER PLAN    5
3.1Shares    5
3.2Share Counting    5
3.3Shares under Awards    6
3.4Exception to Minimum Vesting Requirements    6
3.5Use of Proceeds    6
Section 4. PLAN ADMINISTRATION    6
4.1Authority of Committee    6


ii



--------------------------------------------------------------------------------




4.2Delegation    7
4.3Decisions Binding    7
Section 5. PARTICIPATION AND AWARD AGREEMENTS    8
5.1Awards    8
5.2Participation    8
5.3Award Agreement    8
Section 6. OPTIONS AND SARS    8
6.1Options    8
6.2Vesting    8
6.3ISO Rules    8
6.4Exercise Price, Exercise Period and No Dividend Equivalents    9
6.5Method of Exercise    9
6.6Nontransferability    10
6.7SARs and Surrender Rights    11
Section 7. RESTRICTED STOCK AND STOCK UNITS    12
7.1Committee Action    12
7.2Conditions    13
7.3Dividends and Voting Rights    14
7.4Satisfaction of Forfeiture Conditions    15
7.5Other Awards    15
Section 8. SECURITIES REGISTRATION    15
Section 9. ADJUSTMENT    16
9.1Capital Structure    16
9.2Mergers    16
9.3General    16
Section 10. CHANGE IN CONTROL    17
Section 11. AMENDMENT OR TERMINATION    17
Section 12. FORFEITURE AND CLAWBACKS    18
12.1Forfeiture Events    18
12.2Clawback    18
Section 13. MISCELLANEOUS    18
13.1Shareholder Rights    18
13.2No Contract of Employment or Service    18
13.3Share Retention Guidelines    18
13.4Certificates    18
13.5Withholding    19
13.6Compliance with Code Section 409A    19
13.7Requirements of Law    19
13.8Securities Law Compliance    19
13.9Indemnification    19
13.10Headings and Captions    20
13.11Governing Law    20
13.12Invalid Provisions    20
13.13Conflicts    20
13.14Successors    20
13.15Deferral of Awards    20
13.16Date of Adoption of Plan; Shareholder Approval Required    20


iii



--------------------------------------------------------------------------------







FIRST FINANCIAL BANCORP.
2020 STOCK PLAN

Section 1. ESTABLISHMENT, DURATION AND PURPOSE

1.1    Establishment and Duration of the Plan. First Financial Bancorp., an Ohio
corporation (“First Financial”), hereby establishes, subject to shareholder
approval, the “First Financial Bancorp. 2020 Stock Plan” (the “Plan”). This Plan
and the grant of Awards hereunder are expressly conditioned on the approval of
the Plan by the shareholders of First Financial. This Plan is adopted effective
as of the Effective Date and shall remain in effect in accordance with Section
1.2.

1.2    Term of the Plan. If adopted by the shareholders, this Plan shall remain
in effect, subject to the right of the Board or Committee to terminate the Plan
at any time pursuant to Section 11 herein, until all shares of Stock subject to
it shall have been purchased or acquired according to the provisions herein.
However, in no event may Awards be granted under this Plan on or after the fifth
(5th) anniversary of the Effective Date.

1.3    Purposes of the Plan. The purposes of this Plan are to recognize the
contributions made to First Financial and its Subsidiaries by Employees and
Non-Employee Directors, to provide such persons with additional incentive to
devote themselves to the future success of First Financial and its Subsidiaries
and to improve the ability of First Financial and its Subsidiaries to attract,
retain and motivate such individuals, by providing them with the opportunity to
acquire or increase their proprietary interests in First Financial through
receipt of awards of or relating to the Stock of First Financial, including
Options, SARs, Restricted Stock and Stock Units.

SECTION 2.     DEFINITIONS
Each term set forth in this Section 2 shall have the meaning set forth opposite
such term for purposes of this Plan and, for purposes of such definitions, the
singular shall include the plural and the plural shall include the singular.

2.1    Award - means any right granted under the Plan, including an Option, SAR,
Restricted Stock or Stock Unit.

2.2    Award Agreement - means a written agreement, contract, certificate or
other instrument or document evidencing the terms and conditions of an
individual Award granted under the Plan which may, in the discretion of First
Financial, be transmitted electronically to any Participant. As used in this
Plan, the term “Award Agreement” includes an Option Agreement, a SAR Agreement
and a Stock Agreement in addition to any other Award Agreement.

2.3    Board - means the Board of Directors of First Financial.

2.4    Cause - means (1) an indictment of a Participant, or plea of guilty or
plea of nolo contendere by a Participant, to a charge of an act constituting a
felony under the federal laws of the United States, the laws of any state, or
any other applicable law, fraud, embezzlement, or misappropriation of assets,
willful misfeasance or dishonesty, or other actions or criminal conduct


1



--------------------------------------------------------------------------------




which materially and adversely affects the business (including business
reputation) or financial condition of First Financial or any of its Subsidiaries
or (2) the continued failure of a Participant to perform substantially his or
her employment duties with First Financial or any of its Subsidiaries (other
than any such failure resulting from incapacity due to physical or mental
illness), observe all material obligations and conditions to be performed and
observed by a Participant under this Plan and any Award Agreement, or perform
his or her duties in accordance, in all material respects, with the policies and
directions established from time to time by First Financial or any of its
Subsidiaries.

2.5    Change in Control - means a change in control of First Financial of a
nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A promulgated under the Exchange Act as in effect
at the time of such “change in control.” A Change in Control shall also be
deemed to have occurred for purposes of this Plan at such time as (i) any
“person” (as that term is used in Sections 13(d) and 14(d)(2) of the Exchange
Act), is or becomes the beneficial owner (as defined in Rule 13d-3 under the
Exchange Act) directly or indirectly, of securities representing 25% or more of
the combined voting power for election of directors of the then outstanding
securities of First Financial or any successor of First Financial; (ii) during
any period of two consecutive years or less, individuals who at the beginning of
such period constitute the Board cease, for any reason, to constitute at least a
majority of the Board, unless the election or nomination for election of each
new director was approved by a vote of at least two-thirds of the directors then
still in office who were directors at the beginning of the period or whose
election or nomination for election was previously so approved; (iii) there is a
consummation of any reorganization, merger, consolidation or share exchange as a
result of which the Stock of First Financial shall be changed, converted or
exchanged into or for securities of another corporation (other than a merger
with a wholly-owned subsidiary of First Financial) or any dissolution or
liquidation of First Financial or any sale or the disposition of 50% or more of
the assets or business of First Financial; or (iv) there is a consummation of
any reorganization, merger, consolidation or share exchange unless (A) the
persons who were the beneficial owners of the outstanding shares of the Stock of
First Financial immediately before the consummation of such transaction
beneficially own more than 50% of the outstanding shares of the common or other
voting stock of the successor or survivor corporation in such transaction
immediately following the consummation of such transaction, and (B) the number
of shares of the common or other voting stock of such successor or survivor
corporation beneficially owned by the persons described in clause (A) above
immediately following the consummation of such transaction is beneficially owned
by each such person in substantially the same proportion that each such person
had beneficially owned shares of Stock of First Financial immediately before the
consummation of such transaction, provided the percentage described in clause
(A) above of the beneficially owned shares of the successor or survivor
corporation and the number of shares described above in this clause (B) of the
beneficially owned shares of the successor or survivor corporation shall be
determined exclusively by reference to the shares of the successor or survivor
corporation which result from the beneficial ownership of shares of Stock of
First Financial by the persons described in such clause (A) immediately before
the consummation of such transaction.

2.6    Code - means the Internal Revenue Code of 1986, as amended from time to
time, and the applicable rulings and regulations thereunder.




2



--------------------------------------------------------------------------------





2.7    Committee - means the committee appointed by the Board to administer the
Plan pursuant to Section 4.1, which, to the extent the Board determines it is
appropriate for Awards under the Plan to qualify for the exemption available
under SEC Rule 16b-3(d)(1) or Rule 16b-3(e) promulgated under the Exchange Act,
shall be a committee or subcommittee of the Board composed of two or more
members, each of who is a “non-employee director” within the meaning of Rule
16b-3. Unless otherwise determined by the Board, the Committee shall be the
Executive Compensation Committee of the Board.

2.8    Disability - means, as determined by the Committee in its discretion
exercised in good faith, (a) in the case of an Award that is exempt from the
application of the requirements of Code Section 409A and is granted to a
Participant who is covered by the Company’s long-term disability insurance
policy or plan, if any, a physical or mental condition of the Participant that
would entitle him or her to payment of disability income payments under such
long-term disability insurance policy or plan as then in effect, (b) in the case
of an Award that is exempt from the application of the requirements of Code
Section 409A and is granted to a Participant who is not covered by the Company’s
long-term disability insurance policy or plan for whatever reason, or in the
event the Company does not maintain such a long-term disability insurance policy
or plan, and for purposes of an ISO granted under the Plan, a permanent and
total disability as defined in section 22(e)(3) of the Code and (c) in the case
of an Award that is not exempt from the application of the requirements of Code
Section 409A, a physical or mental condition of the Participant where (i) the
Participant is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or (ii) the Participant is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, receiving income replacement benefits for a period of not less than
three months under an accident and health plan covering employees of the
Company. A determination of Disability may be made by a physician selected or
approved by the Committee and, in this respect, the Participant shall submit to
an examination by such physician upon request by the Committee.

2.9    Effective Date - means the date as of which this Plan is approved by
First Financial’s shareholders pursuant to Section 13.15.

2.10    Employee - means officers or other employees of First Financial or any
Subsidiary who are, in the judgment of the Committee acting in its absolute
discretion, directly or indirectly responsible for or contribute to the
management, growth and profitability of the business of First Financial or a
Subsidiary.

2.11    Exchange Act - means the Securities Exchange Act of 1934, as amended
from time to time, and the applicable rules and regulations thereunder.

2.12    Exercise Price - means (1) in the case of Options, the price specified
in the Participant’s Option Agreement as the price per share of Stock at which
such share can be purchased pursuant to the Option or (2) in the case of an SAR,
the price specified in the Participant’s SAR Agreement as the reference price
per share of Stock used to calculate the amount payable to the Participant. The
Exercise Price shall be no less than the Fair Market Value of a share of Stock
on the date the related Option or SAR is granted.


3



--------------------------------------------------------------------------------





2.13    Fair Market Value - means (1) the closing price on any date for a share
of Stock as reported by The Wall Street Journal under the Nasdaq Stock Market
Composite Transactions quotation system (or under any successor quotation
system) or, if the Stock is no longer traded on the Nasdaq Stock Market, under
the quotation system under which such closing price is reported or, if The Wall
Street Journal no longer reports such closing price, such closing price as
reported by a newspaper or trade journal selected by the Committee or, if no
such closing price is available on such date or (2) such closing price as so
reported in accordance with clause (1) above for the immediately preceding
business day, or, if no newspaper or trade journal reports such closing price,
the price which the Committee acting in good faith determines through any
reasonable valuation method that a share of Stock might change hands between a
willing buyer and a willing seller, neither being under any compulsion to buy or
to sell and both having reasonable knowledge of the relevant facts. If the
closing price for a share of Stock is misquoted or omitted by the applicable
publication, the Committee shall directly solicit the information from officials
of the stock exchange or from other informed independent market sources.

2.14    First Financial - means First Financial Bancorp., or any successor
thereto.

2.15    Good Reason - means, in connection with a termination of employment by a
Participant following a Change in Control, a material reduction in such
Participant's base compensation, a material adverse alteration in such
Participant's position or in the nature or status of such Participant's
employment responsibilities from those in effect immediately prior to the Change
in Control or a relocation of such Participant's principal office by more than
50 miles from the principal office location immediately prior to the Change in
Control.

2.16    ISO - means an Option granted under Section 6 of this Plan to purchase
Stock which is evidenced by an Option Agreement which provides that the Option
is intended to satisfy the requirements for an incentive stock option under Code
Section 422, as now constituted or subsequently amended.

2.17    Non-Employee Director - means a member of the Board who is not an
Employee.

2.18    NQO - means an Option granted under Section 6 of this Plan to purchase
Stock that is evidenced by an Option Agreement which by its terms does not
qualify or is not intended to qualify as an ISO.

2.19    Option - means an ISO or a NQO or both, as the context requires.

2.20    Option Agreement - means the written agreement or instrument which sets
forth the terms of an Option granted to a Participant under this Plan.

2.21    Parent Corporation - means any corporation which is a parent corporation
(within the meaning of Code Section 424(e)) of First Financial.

2.22    Participant - means an eligible person to whom an Award is granted
pursuant to the Plan or, if applicable, such other person who holds an
outstanding Award.

2.23    Plan - means this First Financial Bancorp. 2020 Stock Plan, as amended
from time to time.


4



--------------------------------------------------------------------------------





2.24    Performance Period - means the period selected by the Committee during
which performance is measured for purposes of determining the extent to which an
Award that is performance-based has been earned.

2.25    Restricted Stock - means Stock granted pursuant to Section 7 of this
Plan, subject to any restrictions and conditions as established pursuant to
Section 7.

2.26    Retirement – means, in the case of a Participant who is an Employee,
termination of employment for reasons other than Cause, death or Disability, on
or after attaining (1) age 55 and (2) ten years of service as an Employee.

2.27    Securities Act - means the Securities Act of 1933, as amended, and the
applicable rules and regulations thereunder.

2.28    Stock - means the common shares, without par value, of First Financial.

2.29    Stock Agreement - means the written agreement or instrument which sets
forth the terms of the grant of Restricted Stock or Stock Units to a Participant
under this Plan.

2.30    Stock Appreciation Right or SAR - means a contractual right which is
granted pursuant to Section 6 of this Plan, which represents a promise to
deliver Stock, cash or other property equal in value to the excess of the Fair
Market Value of a share of Stock over the Exercise Price of the SAR, subject to
the terms of the SAR Agreement.

2.31    SAR Agreement - means the written agreement or instrument which sets
forth the terms of a SAR granted to a Participant under this Plan.

2.32    Stock Unit or Stock Units - means a contractual right granted to a
Participant pursuant to Section 7 to receive (i) a cash payment based upon the
Fair Market Value of the number of shares of Stock described in the applicable
Stock Agreement or (ii) the number of shares of Stock described in the
applicable Stock Agreement.

2.33    Subsidiary - means any corporation which is a subsidiary (within the
meaning of Code Section 424(f)) of First Financial except a corporation which
has subsidiary corporation status under Code Section 424(f) exclusively as a
result of First Financial or a First Financial subsidiary holding stock in such
corporation as a fiduciary with respect to any trust, estate, conservatorship,
guardianship or agency.

SECTION 3.     SHARES RESERVED UNDER PLAN

3.1    Shares. Subject to adjustment pursuant to Section 9 and the provisions of
this Section 3, the total number of shares of Stock which may be delivered
pursuant to Awards granted under the Plan on or after the Effective Date shall
not exceed 4,400,000 shares. Such shares of Stock shall be reserved from
authorized but unissued shares of Stock or from shares of Stock which have been
reacquired by First Financial and are held as treasury shares.

3.2    Share Counting. To the extent any Award is canceled, terminates, expires,
is forfeited or lapses for any reason or is settled in cash, any unissued shares
of Stock subject to such Award shall again become available for issuance under
this Plan; however, (a) any shares of Stock used


5



--------------------------------------------------------------------------------




to satisfy a withholding obligation under Section 13.4 shall not again become
available under Section 3.1 for issuance under this Plan, (b) any shares of
Stock which are tendered to First Financial to pay the Option Price of an Option
or which are tendered to First Financial in satisfaction of any condition to a
grant of Restricted Stock shall not again become available under Section 3.1 for
issuance under this Plan and (c) the gross number of shares of Stock covered by
a SAR, to the extent it is exercised, shall not again become available under
Section 3.1 for issuance under this Plan, regardless of the number of shares
used to settle the SAR upon exercise. Any shares of Stock subject to awards
under the First Financial Bancorp. Amended and Restated 2012 Stock Plan (adopted
subject to shareholder approval as of February 28, 2017), upon the cancelation,
termination, expiration, forfeiture or lapse of such awards, shall not be
available for issuance under this Plan.

3.3    Shares under Awards. Of the shares of Stock authorized for issuance under
the Plan pursuant to Section 3.1:
(a)    The maximum number of shares of Stock that may be subject to ISOs granted
pursuant to this Plan is 1,250,000 shares in the aggregate, which number shall
be adjusted in accordance with Section 9.
(b)    Except as otherwise determined by the Committee, the maximum aggregate
dollar value of Awards (based on the grant date Fair Market Value of Awards)
granted under this Plan to a Non-Employee Director in any 12-month period is
$500,000.

3.4    Exception to Minimum Vesting Requirements. Notwithstanding the minimum
vesting requirements set forth in Sections 6.2, 6.7(a)(4) and 7.1(c), up to five
percent (5%) of the total number of shares of Stock authorized for issuance
under Section 3.1 may be issued under Awards, including Awards of Restricted
Stock, that are immediately vested or that vest within less than one (1) year.

3.5    Use of Proceeds. The proceeds which First Financial receives from the
sale of any shares of Stock under the Plan shall be used for general corporate
purposes and shall be added to the general funds of First Financial.

SECTION 4.     PLAN ADMINISTRATION

4.1    Authority of Committee. The Plan shall be administered by the Committee,
or in the Board’s sole discretion, by the Board. Except as limited by law, or by
First Financial’s Articles of Incorporation or Amended and Restated Code of
Regulations, and subject to the provisions of this Plan (including Sections 9,
10, 11 and 13), the Committee shall have full power, authority and sole and
exclusive discretion:
(a)    to construe and interpret the Plan and apply its provisions;
(b)    to promulgate, amend and rescind rules and regulations relating to the
administration of the Plan;
(c)    to authorize any person to execute, on behalf of First Financial, any
instrument required to carry out the purposes of the Plan;
(d)    to determine when Awards are to be granted under the Plan;


6



--------------------------------------------------------------------------------




(e)    from time to time to select, subject to the limitations set forth in this
Plan, those individuals to whom Awards shall be granted;
(f)    to determine the number of shares of Stock to be made subject to each
Award;
(g)    to determine whether each Option is to be an ISO or an NQO;
(h)    to prescribe the terms and conditions of each Award, including, without
limitation, the exercise price and medium of payment and vesting provisions, and
to specify the provisions of the Award Agreement relating to such grant;
(i)    to designate an Award as a performance-based Award and to select the
performance criteria that will be used to establish the performance goals;
(j)    subject to any limitations set forth in this Plan, to amend any
outstanding Award Agreement, including for the purpose of modifying the time or
manner of vesting, or the term of any outstanding Award;
(k)    to determine the duration and purpose of leaves of absences which may be
granted to an Employee without constituting a termination of their employment
for purposes of the Plan, which periods shall be no shorter than the periods
generally applicable to Employees under First Financial’s employment policies;
(l)    to interpret, administer, reconcile any inconsistency in, correct any
defect in and/or supply any omission in the Plan and any instrument or agreement
relating to, or Award granted under, the Plan; and
(m)    to exercise discretion to make any and all other determinations which it
determines to be necessary or advisable for the administration of the Plan.

4.2    Delegation. To the extent permitted by applicable law, the Committee may
delegate its authority as identified herein to one or more executive officers of
First Financial, including without limitation the authority to approve grants of
Awards to Employees. To the extent that the Committee delegates its authority to
make grants, all references in the Plan to the Committee’s authority to make
grants and determinations with respect thereto shall be deemed to include the
Committee’s delegate(s). Any such delegate shall serve at the pleasure of, and
may be removed at any time by, the Committee.

4.3    Decisions Binding. In making any determination or in taking or not taking
any action under the Plan, the Committee or its delegate(s) may obtain and may
rely on the advice of experts, including employees of and professional advisors
to First Financial. Any action taken by, or inaction of, the Committee or its
delegate(s) relating to or pursuant to the Plan shall be within the absolute
discretion of the Committee or its delegate. Such action or inaction of the
Committee or its delegate(s) shall be conclusive and binding on First Financial,
on each affected Participant and on each other person directly or indirectly
affected by such action, unless such action or inaction is determined by a court
having jurisdiction to be arbitrary and capricious.


7



--------------------------------------------------------------------------------





SECTION 5.     PARTICIPATION AND AWARD AGREEMENTS

5.1    Awards. The Committee may Grant ISOs to Employees who qualify for an ISO
grant under Code Section 422. Awards other than ISOs may be granted to Employees
and Non-Employee Directors.

5.2    Participation. Upon being granted an Award under the Plan, an Employee or
Non-Employee Director shall become a Participant of the Plan and shall be bound
by the terms of the Plan and the applicable Award Agreement.

5.3    Award Agreement. Each Award shall be evidenced by an Award Agreement
which shall set forth the terms of the Award. Each Participant shall acknowledge
receipt of the Award Agreement and shall agree to be bound by the terms of the
Plan and Award Agreement. The terms and conditions of Awards need not be the
same with respect to each Participant or with respect to each Award. Subject to
Section 9, the Committee may amend or modify an Award Agreement and the related
Award to the extent the Committee would have had the authority under the Plan to
grant such Award as so modified or amended, provided that such action would not
otherwise require shareholder approval in accordance with Section 11.

SECTION 6.     OPTIONS AND SARS

6.1    Options. Subject to the limitation set forth in Section 3.3(a) on the
number of shares of Stock that may be subject to ISOs, the Committee acting in
its absolute discretion shall have the authority to grant ISOs and NQOs to
Employees and NQOs to Non-Employee Directors. Such Options may be granted for
any reason the Committee deems appropriate under the circumstances. Each grant
of an Option shall be evidenced by an Option Agreement, and each Option
Agreement shall set forth whether the Option is an ISO or a NQO and shall set
forth such other terms and conditions of such grant, including the Exercise
Price and any performance-based vesting conditions, as the Committee acting in
its absolute discretion deems consistent with the terms of this Plan.

6.2    Vesting. Except as otherwise provided in Section 3.4 or Section 10 or as
otherwise provided in the applicable Award Agreement in connection with the
Retirement, death or Disability of a Participant, vesting of an Option granted
to an Employee under this Plan shall be subject to the satisfaction of a minimum
service requirement or a minimum Performance Period (or both) of at least one
(1) year. An Option granted to a Non-Employee Director shall become exercisable
on the date that is at least one year from the date on which such Option was
granted.

6.3    ISO Rules. Except as provided in Section 9, no term of this Plan relating
to ISOs shall be interpreted, amended or altered, nor shall any discretion or
authority granted under the Plan be so exercised, so as to disqualify the Plan
or any ISO under Code Section 422 unless the Committee expressly determines that
such action is in the best interest of First Financial. The aggregate Fair
Market Value of ISOs granted to an Employee under this Plan and incentive stock
options granted to such Employee under any other stock option plan adopted by
First Financial, a Subsidiary or a Parent Corporation which first become
exercisable in any calendar year shall not exceed $100,000. Such Fair Market
Value figure shall be determined by the Committee as of the date the ISO or
other incentive stock option is granted, and the Committee shall interpret and
administer the limitation set forth in this Section 6.3 in accordance with Code
Section 422(d).


8



--------------------------------------------------------------------------------





6.4    Exercise Price, Exercise Period and No Dividend Equivalents.
(a)    Exercise Price. The Exercise Price for each share of Stock subject to an
Option shall be no less than the Fair Market Value of a share of Stock on the
date the Option is granted. The Exercise Price shall be payable in full upon the
exercise of any Option. Except in accordance with the provisions of Section 9 of
this Plan, the Committee shall not, absent the approval of First Financial’s
shareholders, take any action, whether through amendment, cancellation,
replacement grants, exchanges or any other means, to directly or indirectly
reduce the Exercise Price of any outstanding Option or to make a tender offer
for any Option. The Committee shall not, absent the approval of First
Financial’s shareholders, take any action to effect an exchange of an
outstanding Option for a cash award.
(b)    Exercise Period. Each Option granted under this Plan shall be exercisable
in whole or in part at such time or times as set forth in the related Option
Agreement, but no Option Agreement shall make an Option exercisable before the
date such Option is granted or on or after the date which is the tenth
anniversary of the date such Option is granted. In the discretion of the
Committee, an Option Agreement may provide for the exercise of an Option after
the employment of an Employee or service of a Non-Employee Director has
terminated for any reason whatsoever, including, but not limited to, Retirement,
death or Disability.
(c)    Extension of Termination Date. An Option Agreement may provide that if
the exercise of the Option would be prohibited at any time because the issuance
of shares of Stock would violate the registration requirements under the
Securities Act or any other state or federal securities law or the rules of any
securities exchange or interdealer quotation system, then the exercise period of
such Option shall be extended to a date that is thirty (30) days following the
date the exercise of such Option would no longer violate the registration
requirements under the Securities Act or any other state or federal securities
law or the rules of any securities exchange or interdealer quotation system;
provided that such extension shall not result in the Option becoming exercisable
after the tenth anniversary of the date the Option is granted.
(d)    No Dividend Equivalents. In no event shall any Option Agreement or SAR
Agreement granted under the Plan include any right to receive dividends or
dividend equivalents with respect to such Award.
(e)    Shareholder Rights. A Participant shall have none of the rights of a
shareholder with respect to an Option, including, but not limited to the right
to dividends or voting rights, of First Financial until the Option has been
exercised and the Stock subject to the Option has been delivered to the
Participant in accordance with Section 13.1.

6.5    Method of Exercise.
(a)    Committee Rules. An Option may be exercised as provided in this Section
6.5 pursuant to procedures (including, without limitation, procedures
restricting the frequency or method of exercise) as shall be established by the
Committee or its delegate from time to time for the exercise of Options.
(b)    Notice and Payment. An Option shall be exercised by delivering to the
Committee or its delegate during the period in which such Option is exercisable
(1) written notice


9



--------------------------------------------------------------------------------




of exercise in a form acceptable to the Committee indicating the specific number
of shares of Stock subject to the Option which are being exercised, and (2)
payment in full of the Exercise Price for such specific number of shares. An
Option Agreement, at the discretion of the Committee, may provide for the
payment of the Exercise Price by any of the following means:
(1)    in cash, electronic funds transfer or a check acceptable to the
Committee;
(2)    in Stock which has been held by the Participant for a period acceptable
to the Committee and which Stock is otherwise acceptable to the Committee,
provided that the Committee may impose whatever restrictions it deems necessary
or desirable with respect to such method of payment;
(3)    through a broker-facilitated cashless exercise procedure acceptable to
the Committee;
(4)    by instructing the Committee to withhold a number of shares of Stock
having a Fair Market Value on the date of exercise equal to the aggregate
exercise price of such Option; or
(5)    any combination of the methods described in this Section 6.5(b) which is
acceptable to the Committee.
Any payment made in Stock shall be treated as equal to the Fair Market Value of
such Stock on the date the properly endorsed stock certificate for such Stock is
delivered to the Committee (or to its delegate) or, if payment is effected
through a certification of ownership of Stock in lieu of a stock certificate, on
the date the Option is exercised. Notwithstanding anything contained in this
Section 6.5, the exercise of an Option by a Participant that involves or may
involve a direct or indirect extension of credit or arrangement of an extension
of credit by First Financial, directly or indirectly, in violation of Section
402(a) of the Sarbanes-Oxley Act of 2002, shall be prohibited.
(c)    Restrictions. The Committee may from time to time establish procedures
for restricting the exercise of Options on any given date as the result of
excessive volume of exercise requests or any other problem in the established
system for processing Option exercise requests or for any other reason the
Committee or its delegate deems appropriate or necessary.

6.6    Nontransferability. Except to the extent the Committee deems permissible
and consistent with the best interests of First Financial, neither an Option
granted under this Plan nor any related surrender rights nor any SAR shall be
transferable by a Participant other than by will or by the laws of descent and
distribution, and any grant by the Committee of a request by a Participant for
any transfer (other than a transfer by will or by the laws of descent and
distribution) of an NQO or SAR shall be conditioned on the transfer not being
made for value or consideration. Any such Option grant and surrender rights
under this Plan and any SAR granted under this Plan shall be exercisable during
a Participant’s lifetime, as the case may be, only by (subject to the first
sentence in this Section 6.6) the Participant, provided that in the event a
Participant is incapacitated and unable to exercise such Participant’s Option or
SAR, such Participant’s legal guardian or legal representative, whom the
Committee (or its delegate) deems appropriate based on all applicable facts and
circumstances presented to the Committee (or its delegate), may exercise such
Participant’s


10



--------------------------------------------------------------------------------




Option or SAR in accordance with the provisions of this Plan and the applicable
Option Agreement or SAR Agreement. The person or persons to whom an Option or a
SAR is transferred by will or by the laws of descent and distribution (or
pursuant to the first sentence of this Section 6.6) thereafter shall be treated
as the Participant under this Plan and subject to the limitations and conditions
of this Plan.

6.7    SARs and Surrender Rights.
(a)    Grant of SARs.
(1)    The Committee acting in its absolute discretion may grant a Participant a
SAR representing a promise to deliver Stock, cash or other property equal in
value to the excess of the Fair Market Value of a share of Stock over the
Exercise Price of the SAR, subject to the terms of the SAR Agreement; provided,
however, that the Exercise Price for a SAR may not be less than the Fair Market
Value of a share of Stock on the date of grant. The Committee shall have the
right to make any such grant subject to such additional terms, including
performance-based vesting provisions, as the Committee deems appropriate and
such terms shall be set forth in the related SAR Agreement.
(2)    Each SAR granted under this Plan shall be exercisable in whole or in part
at such time or times as set forth in the related SAR Agreement, but no SAR
Agreement shall make a SAR exercisable before the date such SAR is granted or on
or after the date which is the tenth anniversary of the date such SAR is
granted. In the discretion of the Committee, a SAR Agreement may provide for the
exercise of a SAR after the service of the Participant has terminated for any
reason whatsoever, including, but not limited to, Retirement, death or
Disability.
(3)    Except in accordance with the provisions of Section 9 of this Plan, the
Committee shall not, absent the approval of First Financial’s shareholders, take
any action, whether through amendment, cancellation, replacement grants,
exchanges or any other means, to directly or indirectly reduce the Exercise
Price of any outstanding SAR or to make a tender offer for any SAR. The
Committee shall not, absent the approval of First Financial’s shareholders, take
any action to effect an exchange of an outstanding SAR for a cash award
(4)    Except as otherwise provided in Section 3.4 or in Section 10 or as
otherwise provided in the applicable Award Agreement in connection with the
Retirement, death or Disability of a Participant, vesting of a SAR granted to an
Employee under this Plan shall be subject to the satisfaction of a minimum
service requirement or a minimum Performance Period (or both) of at least one
(1) year. A SAR granted to a Non-Employee Director shall become exercisable on
the date that is at least one year from the date on which such SAR was granted.
(b)    Procedure. The exercise of a SAR or a surrender right in an Option shall
be effected by the delivery of the related SAR Agreement or Option Agreement to
the Committee (or to its delegate) together with a statement signed by the
Employee which specifies the number of shares of Stock as to which the Employee,
as appropriate, exercises his or her SAR or exercises his or her right to
surrender his or her Option and (at the Employee’s option) how he or she desires
payment to be made with respect to such shares.


11



--------------------------------------------------------------------------------




(c)    Payment. An Employee who exercises his or her SAR or right to surrender
his or her Option shall (to the extent consistent with an exemption under Rule
16b-3 and as specified in the related Option Agreement or SAR Agreement) receive
a payment in cash or in Stock, or in a combination of cash and Stock, equal in
amount on the date such exercise is effected to (i) the number of shares of
Stock with respect to which, as applicable, the SAR or the surrender right is
exercised, times (ii) the excess of the Fair Market Value of a share of Stock on
such date over, as applicable, the Exercise Price of the SAR or Option. The
Committee acting in its absolute discretion shall determine the form of such
payment, and the Committee shall have the right (1) to take into account
whatever factors the Committee deems appropriate under the circumstances,
including any written request made by the Employee and delivered to the
Committee (or to its delegate) and (2) to forfeit an Employee’s right to payment
of cash in lieu of a fractional share of Stock if the Committee deems such
forfeiture necessary in order for the surrender of his or her Option under this
Section 6.7 to come within an exemption under Rule 16b-3. Any cash payment under
this Section 6.7 shall be made from First Financial’s general assets, and an
Employee shall be no more than a general and unsecured creditor of First
Financial with respect to such payment.
(d)    Restrictions. Each SAR Agreement and each Option Agreement which
incorporates a provision to allow an Employee to surrender his or her Option
shall incorporate such additional restrictions on the exercise of such SAR or
surrender right as the Committee deems necessary to satisfy the conditions to
the exemption under Rule 16b-3.

SECTION 7.     RESTRICTED STOCK AND STOCK UNITS

7.1    Committee Action.
(a)    General. The Committee acting in its absolute discretion shall have the
right to grant Restricted Stock and Stock Units to Participants under this Plan
from time to time.
(b)    Limitations. Each Award of Restricted Stock or Stock Units shall be
evidenced by a Stock Agreement, and each Stock Agreement shall set forth the
conditions, if any, which will need to be timely satisfied before the grant will
be effective and the conditions, if any, under which the Participant’s interest
in the related Stock or cash payment will be forfeited. Restricted Stock may be
granted subject to a holding period requirement after the Restricted Stock has
been issued and any vesting requirement has been satisfied.
(c)    Vesting. Except as otherwise provided in Section 3.4 or in Section 10 or
as otherwise provided in the applicable Award Agreement in connection with
certain termination events, including without limitation the Retirement, death
or Disability of a Participant, the vesting of Restricted Stock or Stock Units
granted to an Employee shall be subject to the satisfaction of a minimum service
requirement or a minimum Performance Period (or both) of not less than one (1)
year. Except as otherwise provided in Section 3.4, Restricted Stock or Stock
Units granted to a Non-Employee Director shall become exercisable on the date
that is not less than one year from the date on which such Restricted Stock or
Stock Units were granted.


12



--------------------------------------------------------------------------------





7.2    Conditions.
(a)    Issuance Conditions for Restricted Stock. The Committee acting in its
absolute discretion may make the issuance of Restricted Stock to a Participant
subject to the satisfaction of one, or more than one, objective employment,
performance or other grant condition which the Committee deems appropriate under
the circumstances, and the related Stock Agreement shall set forth each such
condition and the deadline for satisfying each such condition.
(b)    Forfeiture Conditions for Restricted Stock and Stock Units. The Committee
may make Restricted Stock issued to a Participant or the Stock or cash that is
issuable under any Stock Unit grant subject to one, or more than one, objective
employment, performance or other forfeiture condition which the Committee acting
in its absolute discretion deems appropriate under the circumstances, and the
related Stock Agreement shall set forth each such forfeiture condition and the
deadline for satisfying each such forfeiture condition. A Participant’s
nonforfeitable interest in Restricted Stock granted under this Plan or the
shares of Stock or cash issuable pursuant to any Stock Unit granted under this
Plan shall depend on the extent to which each such condition is timely
satisfied. Each share of Restricted Stock granted to a Participant shall again
become available under Section 3.1 (as of the date of forfeiture) if such share
of Restricted Stock is forfeited as a result of a failure to timely satisfy a
forfeiture condition. When a Stock certificate is issued for shares of
Restricted Stock, such certificate shall be issued to, or for the benefit of,
the Participant, subject to (i) the conditions, if any, described in this
Section 7.2(b) and Section 7.2(c) and (ii) a stock power in favor of First
Financial in order for First Financial to effect any forfeitures of such
Restricted Stock called for under this Section 7.2(b).
(c)    Performance Goals. Performance criteria to which the Committee may
subject the issuance of Restricted Stock pursuant to Section 7.2(a) or subject
the Restricted Stock issued to a Participant or the Stock or cash issuable under
a Stock Unit pursuant to Section 7.2(b) may or may not include, in the
Committee’s absolute discretion, performance goals relating to one or more of
the following objectives:
assets
average total common equity
Deposits
earnings per share
economic profit added
efficiency ratio
gross margin
gross revenue
internal rate of return
loans
net charge-offs
net income
net income before tax
net interest income
non-interest expense
non-interest income
non-performing assets
operating cash flow
pre-provision net revenue
return on assets
return on equity
return on risk weighted assets
return on sales
stock price
tangible equity
total shareholder return
 



A performance goal described in this Section 7.2(c) may be set in any manner
determined by the Committee, including looking to achievement on an absolute or
relative basis in relation to peer groups or indexes, and may relate to First
Financial as a whole or one or more operating units of First Financial.


13



--------------------------------------------------------------------------------




(1)    The business criteria described in this Section 7.2(c) may include or
exclude “extraordinary items” as determined under U.S. generally accepted
accounting principles and any other extraordinary charges, losses from
discontinued operations, restatements and accounting changes and other unplanned
special charges such as restructuring expenses, acquisitions, acquisition
expenses, including expenses related to goodwill and other intangible assets,
stock offerings, stock repurchases and loan loss provisions. The Committee may
also adjust any performance goal for a period as it deems equitable in
recognition of unusual or nonrecurring events affecting First Financial, changes
in applicable tax laws or accounting principles, or such other factors as the
Committee may determine.
(2)    Performance based Awards granted for a Performance Period shall be paid
to Participants as soon as administratively practicable following the
Committee’s determination that the applicable performance criteria have been
satisfied, but in no event later than 2 1/2 months following the end of the
calendar year during which the Performance Period is completed.

7.3    Dividends and Voting Rights.
(a)    Cash Dividends. Subject to Section 7.3(d), in no event shall cash
dividends paid with respect to Restricted Stock or Stock Units become payable
before the date such Restricted Stock or Stock Units have become fully vested
and nonforfeitable. Any cash dividends paid with respect to any such unvested
Restricted Stock shall be withheld by the Company for the Participant’s account.
The cash dividends so withheld by the Committee and attributable to any
particular share of Restricted Stock (and earnings thereon, if applicable) shall
be distributed to the Participant in cash or, at the discretion of the
Committee, in shares of Stock having a Fair Market Value equal to the amount of
such dividends, if applicable, upon the vesting and release of restrictions on
such Stock and, if such Stock is forfeited, then the Participant shall have no
right to, and shall forfeit, such dividends. Unless otherwise set forth in the
Stock Agreement which evidences a Stock Unit grant, if a cash dividend is paid
on the shares of Stock described in a Stock Unit grant, such cash dividend shall
be treated as reinvested in shares of Stock at the Fair Market Value of such
shares on the date of payment of such dividend and shall increase the number of
shares of Stock described in such Stock Unit grant.
(b)    Stock Dividends. If a Stock dividend is declared on a share of Restricted
Stock, such Stock dividend shall be treated as part of the grant of the related
Restricted Stock, and a Participant’s interest in such Stock dividend shall be
forfeited or shall become vested and nonforfeitable at the same time as the
Stock with respect to which the Stock dividend was paid is forfeited or becomes
vested and nonforfeitable. Unless otherwise set forth in the Stock Agreement
which evidences a Stock Unit grant, if a Stock dividend is declared on any
shares of Stock described in a Stock Unit grant, such dividend shall increase
the number of shares of Stock described in such Stock Unit grant.
(c)    Dividends Payable With Respect to Unearned Performance Stock.
Notwithstanding anything herein to the contrary, in no event shall a Stock
Agreement which evidences a grant of Restricted Stock or Stock Units subject to
performance criteria provide for payment of any dividends or dividend
equivalents on such Restricted Stock or Stock Units prior to the date on which
the Restricted Stock or Stock Units have fully vested as a result of
satisfaction


14



--------------------------------------------------------------------------------




of the applicable performance criteria. Any such dividends or dividend
equivalents shall be forfeited to the extent the Restricted Stock or Stock Units
to which they relate are forfeited or terminated.
(d)    Voting Rights. A Participant shall have the right to vote shares of
Restricted Stock which have been issued pursuant to Section 7.2(b) before his or
her interest in such Stock has been forfeited or has become nonforfeitable.
Participants shall have no voting rights with respect to any Stock Unit Award
prior to the date the Stock underlying such Award is properly issued to the
Participant.
(e)    Nontransferability. No Restricted Stock grant and no shares issued
pursuant to a Restricted Stock grant shall be transferable by a Participant
other than by will or by the laws of descent and distribution before a
Participant’s interest in such shares have become completely nonforfeitable, and
no interests in a Stock Unit grant shall be transferable other than by will or
the laws of descent and distribution except as otherwise provided in the related
Stock Agreement.
(f)    Creditor Status. A Participant to whom a Stock Unit is granted shall be
no more than a general and unsecured creditor of First Financial with respect to
any cash payment due under such grant.

7.4    Satisfaction of Forfeiture Conditions. A share of Stock shall cease to be
Restricted Stock at such time as a Participant’s interest in such Stock becomes
fully vested and nonforfeitable under this Plan, and such share shall be
reissued as soon as practicable thereafter without any further restrictions
related to Section 7.2(b) or Section 7.3 and shall be transferred to the
Participant.

7.5    Other Awards. The Committee is authorized, subject to the restrictions of
applicable law, to grant Restricted Stock or Stock Unit Awards in lieu of
obligations of First Financial or a Subsidiary to pay cash or deliver other
property under other shareholder approved plans or compensatory arrangements of
First Financial, including without limitation, the First Financial Bancorp. 2019
Director Fee Stock Plan. Subject to the provisions of the Plan, the Committee
shall have full power, authority, and sole and exclusive discretion to determine
the persons to whom and the time or times at which such Awards shall be made or
vest and the number of shares of Stock to be granted pursuant to such Awards.

SECTION 8.     SECURITIES REGISTRATION
Each Option Agreement, SAR Agreement and Stock Agreement shall provide that,
upon the receipt of shares of Stock as a result of the exercise of an Option (or
any related surrender right) or a SAR or the satisfaction of the forfeiture
conditions under a Stock Agreement for Restricted Stock or Stock Unit payable in
Stock, the Participant shall, if so requested by First Financial, hold such
shares of Stock for investment and not with a view of resale or distribution to
the public and, if so requested by First Financial, shall deliver to First
Financial a written statement satisfactory to First Financial to that effect. As
for Stock issued pursuant to this Plan, First Financial at its expense shall
take such action as it deems necessary or appropriate to register the original
issuance of such Stock to a Participant under the Securities Act, or under any
other applicable securities laws or to qualify such Stock for an exemption under
any such laws prior to the issuance of such Stock to a Participant; however,
First Financial shall have no obligation whatsoever to take any such action in
connection with the transfer, resale or other disposition of such Stock by a
Participant.


15



--------------------------------------------------------------------------------





SECTION 9.     ADJUSTMENT

9.1    Capital Structure. The number, kind or class (or any combination thereof)
of shares of First Financial reserved under Section 3 of this Plan, the grant
limitations described in Section 3 of this Plan, the number, kind or class (or
any combination thereof) of shares of First Financial subject to Options or SARs
granted under this Plan and the Exercise Price of such Options and SARs as well
as the number, kind or class of shares of First Financial subject to Restricted
Stock grants and the number, kind or class of shares of First Financial
described in Stock Unit grants under this Plan shall be adjusted by the
Committee in an equitable manner to reflect any change in the capitalization of
First Financial, including, but not limited to, such changes as share dividends
or share splits to the extent necessary to preserve the economic intent of such
Award; provided that unless the Committee specifically determines that such
adjustment is in the best interests of First Financial, such adjustment shall
not be made in a manner that will adversely affect the taxation of such Awards
under Code Sections 422 or 409A or the exemption of such Awards pursuant to Rule
16b-3. Any determination by the Committee pursuant to this Section 9.1 shall be
final and binding on all affected Participants.

9.2    Mergers. The Board, as part of any corporate transaction described in
Code Section 424(a), shall adjust (in any manner which the Board in its
discretion deems consistent with Code Section 424(a)) the number, kind or class
(or any combination thereof) of shares of First Financial reserved under Section
3 of this Plan and the grant limitations described in Section 3 of this Plan.
Furthermore, the Board as part of any corporate transaction described in Code
Section 424(a) shall adjust (in any manner which the Board in its discretion
deems consistent with Code Section 424(a)) the number, kind or class (or any
combination thereof) of shares of First Financial underlying any Restricted
Stock and Stock Unit grants previously made under this Plan and any related
grant conditions and forfeiture conditions, and the number, kind or class (or
any combination thereof) of shares of First Financial subject to Option and SAR
grants previously made under this Plan and the related Exercise Price for each
such Option and SAR, and, further, shall (in any manner which the Board in its
discretion deems consistent with Code Section 424(a) and without regard to the
grant limitations described in Section 3 of this Plan) make Restricted Stock,
Stock Unit, Option and SAR grants to effect the assumption of, or the
substitution for, restricted stock, stock unit, option and stock appreciation
right grants previously made by any other corporation to the extent that such
corporate transaction calls for such substitution or assumption of such
restricted stock, stock unit, option or stock appreciation rights grants.

9.3    General. If any adjustment under this Section 9 would create a fractional
share of Stock or a right to acquire a fractional share of Stock, such
fractional share shall be disregarded and the number of shares of Stock reserved
under this Plan and the number subject to any Option, SAR, Restricted Stock or
Stock Unit grant shall be the next lower number of shares of Stock, rounding all
fractions downward. First Financial shall give each Participant notice of an
adjustment hereunder and, upon notice, such adjustment shall be conclusive and
binding for all purposes.


16



--------------------------------------------------------------------------------





SECTION 10.     CHANGE IN CONTROL
The Committee may provide in any Award Agreement for provisions relating to a
Change in Control, including, without limitation, the acceleration of the
vesting, delivery or exercisability of, or the lapse of restrictions with
respect to, any outstanding Awards; provided, however, that, in addition to any
conditions provided for in the Award Agreement, any acceleration of the vesting,
delivery or exercisability of, or the lapse of restrictions with respect to, any
outstanding Awards in connection with a Change in Control may occur with respect
to any Participant who is an Employee only if (i) the Change in Control occurs
and (ii) the Participant’s employment with First Financial or any of its
Subsidiaries is terminated without Cause or by the Participant for Good Reason
within 18 months following such Change in Control.
Unless otherwise provided in the applicable Award Agreement and except as
otherwise determined by the Committee, in the event of a merger, consolidation,
mandatory share exchange or other similar business combination of First
Financial with or into any other entity (“successor entity”) or any transaction
in which another person or entity acquires all of the issued and outstanding
Stock of First Financial or all or substantially all of the assets of First
Financial and its Subsidiaries, an outstanding Award may be assumed or an award
of equivalent value may be substituted by such successor entity or a parent or
subsidiary of such successor entity, and such an assumption or substitution
shall not be deemed to violate this Plan or any provision of any Award
Agreement.
With respect to Awards subject to performance goals, in the event of a Change in
Control, except as otherwise determined by the Committee, all incomplete
Performance Periods in respect of such Award in effect on the date the Change in
Control occurs shall end on the date of such change, and the Committee shall (i)
determine the extent to which performance goals with respect to each such
Performance Period have been met based upon such audited or unaudited financial
information then available as it deems relevant and (ii) cause to be paid to the
Participant prorated Awards (based on each completed day of the Performance
Period prior to the Change in Control) based upon the Committee’s determination
of the degree of attainment of such performance goals or, if not determinable,
assuming that the applicable target levels of performance have been attained (or
on such other basis as the Committee determines to be appropriate); provided
that in no event shall a Participant become entitled to a payout in excess of
the target level payout with respect to a performance goal for which the
Committee has not determined the actual level of achievement.
Notwithstanding the foregoing provisions of this Section 10, in connection with
the payment of any amount subject to Code Section 409A, this Section 10 shall
have no effect on the payment date of such amount.

SECTION 11.     AMENDMENT OR TERMINATION
The Board or the Committee may at any time in its sole discretion, for any
reason whatsoever, terminate or suspend the Plan, and from time to time may
amend or modify the Plan or an Award; provided that without the approval by a
majority of the votes cast at a duly constituted meeting of shareholders of
First Financial, no amendment or modification to the Plan or Award may
materially modify the Plan or Award in any way that would require shareholder
approval under any regulatory requirement that the Committee determines to be
applicable, including without limitation, the rules of the Nasdaq Stock Market.
Suspension or termination of the Plan


17



--------------------------------------------------------------------------------




shall not affect the Committee’s ability to exercise the powers granted to it
with respect to Options, SARs or surrender rights, Restricted Stock or Stock
Units granted under this Plan prior to the date of such suspension or
termination.

SECTION 12.     FORFEITURE AND CLAWBACKS

12.1    Forfeiture Events. The Committee may specify in an Award Agreement that
the Participant’s rights, payments and benefits with respect to an Award shall
be subject to reduction, cancellation, forfeiture or recoupment upon the
occurrence of certain events, in addition to applicable vesting conditions of an
Award. Such events may include, without limitation, breach of non-competition,
non-solicitation, confidentiality, or other restrictive covenants that are
contained in the Award Agreement or otherwise applicable to the Participant, a
termination of the Participant’s employment or service for Cause, or other
conduct by the Participant that is detrimental to the business or reputation of
First Financial.

12.2    Clawback. If, following the payment or vesting of any Award, the
Committee determines that such payment or vesting was based on materially
inaccurate financial statements (which includes, but is not limited to,
statements of earnings, revenues or gains) or any other materially inaccurate
performance metric criteria (or any Award is subject to recovery under any law,
government regulation, exchange listing requirement or First Financial policy),
First Financial shall be entitled to receive, and the Participant shall be
obligated to pay to First Financial immediately upon demand therefor, the
portion of the payment of such Award that the Committee determines was not
earned (or such greater amount that may be required by applicable law,
regulation, exchange listing rule, or First Financial policy).

SECTION 13.     MISCELLANEOUS

13.1    Shareholder Rights. No Participant shall have any rights as a
shareholder of First Financial as a result of the grant of an Award under this
Plan (other than a Restricted Stock Award) pending the actual delivery of the
Stock subject to such Award. Subject to Section 7.4 and except as provided in
Section 7.3(e), a Participant’s rights as a shareholder in the shares of Stock
related to a Restricted Stock grant which is effective shall be set forth in the
related Stock Agreement.

13.2    No Contract of Employment or Service. The grant of an Option, SAR,
Restricted Stock or Stock Unit to a Participant under this Plan shall not
constitute a contract of employment or an agreement to continue his or her
status as an Employee or Non-Employee Director and shall not confer on a
Participant any rights in addition to those rights, if any, expressly set forth
in the Award Agreement which evidences his or her Award.

13.3    Share Retention Guidelines. Shares of Stock acquired by a Participant
under this Plan may be subject to share retention guidelines established by
First Financial.

13.4    Certificates. To the extent the Plan provides for the issuance of
Shares, the issuance may be effected on a non-certificated basis, to the extent
not prohibited by applicable law or the applicable rules of any exchange.


18



--------------------------------------------------------------------------------





13.5    Withholding. The exercise of any Option or SAR granted under this Plan
and the acceptance of a Restricted Stock or Stock Unit grant shall constitute a
Participant’s full and complete consent to whatever action the Committee deems
necessary to satisfy the federal and state tax withholding requirements, if any,
which the Committee acting in its discretion deems applicable to such exercise
or such Restricted Stock or Stock Unit grant or vesting. The Committee also
shall have the right to provide in an Option Agreement, SAR Agreement or Stock
Agreement (other than an agreement evidencing a Stock Unit or other award under
the Plan which is subject to Code Section 409A) that an Employee may elect to
satisfy federal and state tax withholding requirements, if any, through a
reduction in the number of shares of Stock actually transferred, or the cash
payments to be made, to him or to her under this Plan, and any such election and
any such reduction shall be effected so as to satisfy the conditions to the
exemption under Rule 16b-3.

13.6    Compliance with Code Section 409A. The Plan is intended to comply with
Code Section 409A to the extent subject thereto, and, accordingly, to the
maximum extent permitted, the Plan shall be interpreted and administered to be
in compliance therewith. Any payments described in the Plan that are due within
the “short-term deferral period” as defined in Code Section 409A shall not be
treated as deferred compensation unless applicable laws require otherwise.
Notwithstanding anything to the contrary in the Plan, to the extent required to
avoid accelerated taxation and tax penalties under Code Section 409A, amounts
that would otherwise be payable and benefits that would otherwise be provided
pursuant to the Plan during the six-month period immediately following the
Participant’s termination of employment or service shall instead be paid on the
first payroll date after the six-month anniversary of the Participant’s
separation from service (or the Participant’s death, if earlier).
Notwithstanding the foregoing, neither First Financial nor the Committee shall
have any obligation to take any action to prevent the assessment of any excise
tax or penalty on any Participant under Code Section 409A and neither First
Financial nor the Committee will have any liability to any Participant for such
tax or penalty.

13.7    Requirements of Law. The granting of Options, SARs, Restricted Stock and
Stock Units and the issuance of Stock under the Plan shall be subject to all
applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.

13.8    Securities Law Compliance. With respect to Participants defined as
“insiders” under Section 16 of the Exchange Act, transactions under this Plan
are intended to comply with all applicable conditions of Rule 16b-3 or its
successors under the Exchange Act. To the extent any provision of the Plan or
action by the Committee fails to so comply, it shall be deemed null and void, to
the extent permitted by law and deemed advisable by the Committee.

13.9    Indemnification. Each person who is or shall have been a member of the
Committee and each delegate of such Committee shall be indemnified and held
harmless by First Financial against and from any loss, cost, liability, or
expense that may be imposed upon or reasonably incurred by him or her in
connection with or resulting from any claim, action, suit or proceeding to which
he or she may be made a party or in which he or she may be involved in by reason
of any action taken or failure to act under the Plan and against and from any
and all amounts paid by him or her in settlement thereof, with First Financial’s
approval, or paid by him or her in satisfaction of any judgment in any such
action, suit, or proceeding against him or her, provided that First Financial is
given an opportunity, at its own expense, to handle and defend the same before
he or she undertakes


19



--------------------------------------------------------------------------------




to handle and defend it personally. The foregoing right of indemnification shall
not be exclusive and shall be independent of any other rights of indemnification
to which such persons may be entitled under First Financial’s Articles of
Incorporation or Amended and Restated Regulations, by contract, as a matter of
law, or otherwise.

13.10    Headings and Captions. The headings and captions here are provided for
reference and convenience only, shall not be considered part of this Plan, and
shall not be employed in the construction of this Plan.

13.11    Governing Law. This Plan shall be construed under the laws of the State
of Ohio (excluding its choice-of-law rules) to the extent not superseded by
federal law.

13.12    Invalid Provisions. In the event any provision of this Plan shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of this Plan, and this Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.

13.13    Conflicts. In the event of a conflict between the terms of this Plan
and any Option Agreement, Stock Agreement or SAR Agreement, the terms of the
Plan shall prevail.

13.14    Successors. All obligations of First Financial under the Plan with
respect to Options, SARs, Restricted Stock and Stock Units granted hereunder
shall be binding on any successor to First Financial, whether the existence of
such successor is the result of a direct or indirect purchase, merger,
consolidation or otherwise, of all or substantially all of the business and/or
assets of First Financial.

13.15    Deferral of Awards. To the extent provided by the Committee under this
Plan or an applicable deferral plan established by First Financial or a
Subsidiary, the receipt of payment of cash or delivery of Stock that would
otherwise be due to a Participant pursuant to an Award hereunder, other than
Options and SARs, may be deferred at the election of the Participant. Any such
deferral elections and the payment of any amounts so deferred shall be made in
accordance with such rules and procedures as the Committee may establish under
this Plan or the applicable deferral plan, which rules and procedures shall
comply with Code Section 409A.

13.16    Date of Adoption of Plan; Shareholder Approval Required. The adoption
of the Plan is expressly conditioned on the approval of the shareholders of
First Financial in accordance with Code Section 422 and the rules of Nasdaq and
other applicable law.


20

